Title: To John Adams from Timothy Pickering, 2 November 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Novr. 2. 1797

In observance of your directions, I do myself the honor to present to your view such matters as seemed to me proper to be communicated to Congress, at the opening of the approaching session. Some few others may perhaps be added: but in this case they will be prepared in such manner as to require little time to introduce them. If your address should be lengthy, even some of these may be omitted, and afterwards communicated by message.
1. The Commissioners appointed under the fifth article of the treaty of amity, commerce & navigation between the United States and Great Britain, to ascertain what river was truly intended under the name of the river St. Croix, mentioned in the treaty of peace, met at Passamaquoddy Bay, in October 1796, and viewed the mouths of the rivers in question & the adjacent shores & islands; and being of opinion that actual surveys of both rivers to their sources were necessary, gave to the Agents of the two nations instructions for that purpose; & adjourned, to meet at Boston in August, 1797. They met; but the surveys having been found to require more time than was expected, & not being then completed, the Commissioners again adjourned, to meet at Providence in the state of Rhode-Island, in June 1798; when we may look for a final examination and decision.
2. The Commissioners appointed in pursuance of the sixth article of the treaty have met in Philadelphia, in the summer past, to examine the claims of British subjects for debts contracted before the peace, & still remaining due to them from citizens or inhabitants of the U. States. Various causes have hitherto prevented any determinations: but the business will doubtless now be resumed, & prosecuted without interruption. And as the United States are obligated to make compensation for the losses & damages such British subjects have sustained, upon the awards of the Commissioners, it has become necessary for Congress to make adequate provision for the purpose of fulfilling that obligation.
3. Several decisions on the claims of citizens of the United States for losses and damages sustained by reason of irregular or illegal captures or condemnations of their vessels or other property, have been made by the Commissioners in London, conformably to the seventh article of the treaty. The sums awarded by the Commissioners have been paid by the British Government. And as the same principles of justice and equity will form the basis of future decisions, the final result must prove honorable & satisfactory to both nations. A considerable number of other claims, where costs and damages, & not captured property, were the only objects, have been decided by eminent civilians mutually chosen. Their decisions have been very satisfactory, and the sums they awarded to the citizens of the United States have also been paid.
This seventh article of the treaty recognizes losses and damages sustained by British subjects by reason of the capture of their vessels & merchandize taken within the limits and jurisdiction of the U. States and brought into the ports of the same, or taken by vessels originally armed in ports of these States. It is necessary that Congress should make adequate provision for compensating such losses and damages.
4. The Commissioners appointed agreeably to the twenty first article of the treaty between the United States & Spain, have also met at Philadelphia, in the summer past, to examine & decide on the claims of our citizens for losses they have sustained in consequence of their vessels & cargoes having been taken by the subjects of his Catholic Majesty, during the late war between Spain and France. Their sittings have been interrupted: but the cases are not numerous; and the citizens who have suffered may now expect timely decisions after their documents shall have been presented.
5. I am not yet informed that the second and third articles of our treaty with Spain have been executed; or that their execution has been commenced. By the latest official accounts, the Spanish garrisons of the forts at the Natchez and the Walnut Hills had not been withdrawn; nor any Commissioner on the part of Spain presented to join the Commissioner of the United States, who has been waiting at the Natchez since the beginning of March last to begin the running of the boundary line. On the contrary, the garrison at the Walnut Hills has been greatly reinforced; the passage of our citizens on the Mississippi subjected to examination and the formality of passports from the Spanish officers; and the Officer commanding at New-Madrid made a formal protest against the passing of a detachment of the troops of the United States; intimating, at the same time, that the comparative weakness of his garrison alone prevented his using force to prevent their passage.
The detailed information on this subject received since the last adjournment, will be prepared to be laid before Congress in such manner as the President shall direct.
6. The Numerous captures of American vessels by the cruisers of the French Republic and of some by those of Spain, have occasioned considerable expences in making & supporting the claims of our citizens before their tribunals. The sums required for this purpose have in divers instances been disbursed by the Consuls of the United Sates. By means of the same captures great numbers of our seamen have been thrown ashore in foreign countries, destitute of all means of subsistence; and the sick in particular have been exposed to grievous sufferings. The Consuls have in these cases also advanced monies for their relief.—For all these advances they earnestly expect a reimbursement from the United States.
By the Consular Act, twelve cents only are allowed for the daily subsistence of such destitute seamen; an allowance extremely inadequate; and no provision is made for such as are stripped of their cloathing, or for the sick, or for the interment of the dead.
By the same act, a Consul may require American vessels to bring home two (or more according to their tonnage) of our seamen left in a foreign port: but such vessels being entitled to no compensation for the passage of such seamen or the provisions they consume, except the labour of the men, which is seldom wanted, reluctantly take them on board, sometimes refuse, and often evade receiving them. Hence a revision & amendment of the Consular Act appears indispensable, to prevent, in ordinary cases, our seamen being improperly discharged in foreign ports; or when unavoidably so discharged, or otherwise abandoned, to provide adequate means for their return.
Another provision seems necessary to be added to the Consular act. Some foreign vessels have been discovered sailing under the flag of the United States, and with forged papers. It seldom happens that the Consuls can detect this deception, because they have no authority to demand an inspection of the registers & sea-letters.
7. In pursuance of the Act passed in the last winters session, I wrote to the Executives of the several states whose decisions on the proposed amendment of the Constitution respecting the suability of states were unknown. I have received answers from the states of by whom the amendment has been adopted; and from the states of by whom it has not been adopted.
I have the honor to be, / with great respect, / sir, your most obt. servant
Timothy Pickering
P.S. My office papers are packed up for removal to Philadelphia. I am myself obliged to make a journey to Monmouth County in this State, to return on Sunday or Monday.

